DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 10/11/2021 have been accepted. Claims 1-16, 22, and 23 are still pending. Claims 1, 3, 9, 11, 12, 15, and 16 are amended. Claims 22 and 23 are new. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 12, and 23, the claims contain the limitation “…the at least one other memory page being identified without receipt of a request from the second computing device related to the at least one other memory page” which is not supported by the original disclosure. The cited paragraphs for support only give some broad examples of how the one other memory page is identified, but does not go into explicit detail as to how it is carried out. It is entirely possible that even with the “determine by random” example that the second memory device can send a request to the first device as part of the process. There is no specification as to how the first device “determines at random” what the one other memory page (or pages) is.
Regarding claims 2-11, 13-16, and 22, since the independent claims are rejected so too are the claims dependent upon them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-7, 9, 10-12, 14-16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam et al. (US PGPub 2010/0318991, hereafter referred to as Venkitachalam) in view of Hunter, VMware vSphere Blog: vSphere Replication Synchronization Types, June 19, 2015 (hereafter referred to as Hunter) in further view of Bissett et al. (US Patent 8,812,907, hereafter referred to as Bissett), and further in view of Linkert et al. (US PGPub .
Regarding claim 1, Venkitachalam teaches a memory comprising a plurality of memory pages (Fig. 1, 2, and Paragraph [0096], show memory in the system hardware and Paragraph [0059] states the existence of a shadow page table indicating the existence of pages), a first processor device coupled to the memory (Fig. 1 shows CPUs 110 included in the system hardware making it obvious that they would be coupled to the memory for the system to perform all its necessary functions), and a first hypervisor module that interfaces with the processor device (Fig. 2, show the hypervisor connected to the system hardware meaning that it interfaces in some way to the CPU) and is to iteratively: determine that content of a memory page of the plurality of memory 10 pages has been modified (Paragraph [0059], states the checking of which pages have been modified), send the content of the memory page to a second hypervisor module on a second computing device (Paragraph [0059], describes methods of optimizing checkpoints which involve updating the second virtual machine’s (VM) memory, and it is stated that the pages are transmitted as a memory image to the second VM), and identify at least one other memory page of the plurality of memory pages (Paragraph [0059], as stated previously describes methods of optimizing the checkpoint process which involves identifying modified pages), and the second computing device comprising: a second memory, a second processor device coupled to the second memory, and the second hypervisor module that interfaces with the second processor (Fig. 1, 2, and Paragraph [0096], as stated previously, Fig. 2 in particular shows that there are two systems with identical setups so the same statements that applied to the first system also apply to the second), receive the at least one other memory page of the plurality of memory pages; copy the at least one memory page into a memory page of the second memory (Paragraph [0059], as stated previously, the modified pages can be sent to the secondary VM to be stored). Venkitachalam does not teach identify, for corruption-detection purposes, at least one other memory page of the plurality of memory pages that was previously sent to the second computing device, generate a verification value based on content of the at least one other memory page, and sending the verification value without sending the content of the at least one other memory page to facilitate a determination by the second computing device of whether the at least one other memory page that was previously sent to the second computing device is corrupted.
Hunter teaches identify, for verification, at least one other piece of data of the plurality pieces of data that was previously sent to the second computing device, the at least one other piece of data being identified without receipt of a request from the second computing device related to the at least one other piece of data (Full sync, states that during a full sync checksums are created and compared to see if there is a difference between data in the source and their copies in the target (second computing device). This means that the data would have already had to have been sent previously for it to be located on the target storage. While this is going on already detected changes are being sent to the (copies that have been modified) to the target (second device). Full syncs are also not initiated by the target device and are initiated by the manager meaning that this is done without the target sending the request to the source device), generate a verification value based on content of the other piece of data (Full sync, as stated previously, checksums (verification values) are created to check whether or not the particular piece of data (content) is the same or different from its copy in the target storage). Since both Venkitachalam and Hunter teach the use of virtual machines and sending data from one virtual machine to another it would have been obvious to one of ordinary skill in the art to modify the teachings of Venkitachalam to use the full sync as taught in Hunter in order to combine prior art elements according to known methods to yield the predictable of teach identify, at least one other memory page of the plurality of memory pages that was previously sent to the second computing device, the at least one other memory page being identified without receipt of a request from the second computing device related to the at least one other memory page, and  generate a verification value based on content of the at least one other memory page. Venkitachalam and Hunter do not teach identify, for corruption-detection purposes, at least one other memory page, sending the verification value without sending the content of the at least one other memory page, generate a verification value based on content of the at least one other memory page, and send the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device to facilitate a determination by the second computing device of whether the at least one other memory page that was previously sent to the second computing device is corrupted.
Bissett teaches generate a verification value based on content of the at least one other memory page (Col. 7, lines 5-11, states when the primary system is ready to send data a checksum is generated), and send the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device (Col. 7, lines 5-11, the disk data is sent to the second hypervisor when it is ready after which the created checksum is the sent to the target virtual machine’s (TVM) transaction synchronization layer (TSL). It is obvious that the identifier (address given the use of the page tables in Col. 4, lines 52-55) for the data is sent along with the disk data so the second hypervisor can identify and update the corresponding pages). Since both Venkitachalam/Hunter and Bissett teach transferring data from one virtual machine to another it would have been obvious to one of ordinary skill at the time of invention to modify Venkitachalam and Hunter to incorporate the use of the checksum as taught in Bissett to obtain the predictable result of generating a verification value based on content of the at least one other memory page, and sending the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device. Venkitachalam, Hunter and Bissett do not teach the memories as RAM, sending the verification value without sending the content of the at least one other memory page, identify, for corruption-detection purposes, at least one other memory page and send the to facilitate a determination by the second computing device of whether the at least one other memory page that was previously sent to the second computing device is corrupted.
Linkert teaches a random access memory (Paragraphs [0015]-[0016], shows the memory that can be used is RAM), and sending verification data without sending the content of the page (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], show the process of synchronization which involves sending a group of record hashes (without the corresponding data) to verify the data in the records (pages) are synchronized between the server and the device meaning the pages were sent over previously and the verification values are being sent afterwards (subsequently)). Since Venkitachalam/Hunter/Bissett and Linkert also teach memory for storing data it would have been obvious to one of ordinary skill to substitute the RAM taught in Linkert with the memory devices used for storing data in Venkitachalam, Hunter, and Bissett to obtain the predictable result the first and second memory being a random access memory comprising a plurality of memory pages. Venkitachalam, Hunter, Bissett, and Linkert do not teach identify, for corruption-detection purposes, at least one other memory page and send the verification value and a memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device to facilitate a determination by the second computing device of whether the at least one other memory page that was previously sent to the second computing device is corrupted (they generically identify that the copy is different but do not specify how or why it might be different).
Lee teaches identify, for corruption-detection purposes, at least one other memory page and use the verification value to facilitate a determination of whether the at least one other memory page is corrupted (Paragraph [0052]-[0054], states that the application can use a checksum (verification value) to determine if data is corrupted). Since both Venkitachalam/Hunter/Bissett/Linkert and Lee teach the use of a checksum for data verification it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reason for doing the verification check of Venkitachalam, Hunter, Bissett, and Linkert with that of Lee to obtain the predictable result of identify, for corruption-detection purposes, at least one other memory page and send the verification value to facilitate a determination of whether the at least one other memory page is corrupted.
Regarding claim 3, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Venkitachalam further teaches wherein to identify the at least one other memory page, the first hypervisor module is further to determine that the content of the at least one other memory page is unmodified (Paragraph [0059], discusses a method for optimizing the checkpoint process by keeping track of what pages have been modified meaning that in order to do so an identification has to be made to determine whether the page in question has been modified or not). Hunter further teaches verifying content (Full sync, as stated in the rejection to claim 1, all content in the source will be checked against all content in the target device). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 5, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Bissett further teaches wherein the at least one other 5 memory page comprises a group of memory pages (Col. 4, lines 39-51, as stated in the rejection to claim 9, a list of pages can be kept. This effectively creates two groups, one of modified pages and one of unmodified pages. The primary and secondary VM memory stores can also be seen as two different groups), generate a verification value associated with the group of pages (Col. 7, lines 3-17, as stated in the rejection to claim 17, a checksum associated with the disk data (page group) is created), and send a group of memory page identifiers, each memory page identifier identifying a corresponding one of the memory pages in the group of memory pages, and the verification value to the second hypervisor module (Col. 7, lines 3-17, as stated in the rejection to claim 17, all the data and checksum are forwarded to the second hypervisor. It is obvious that the identifiers are included in this so that the updated data can be stored in the appropriate place). Linkert further teaches to generate a plurality of verification values, each verification value associated with a respective different memory page in the group of memory pages and generated based on content contained in the respective different 10 memory page in the group of memory page (Paragraph [0049]-[0050], describes the generation of the group hashes used to verify data for a record group as well as the key and field hashes for each record in the group that are used for further verification if a difference is determined based on the comparison of the group hashes), and send the plurality of verification values to the second hypervisor module (Fig. 5 and Paragraphs [0049]-[0050], as stated in the rejection to claim 1). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 6, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Bissett further teaches the at least one other memory page comprises a group of memory pages (Col. 4, lines 39-51, states that a list of modified (dirty) pages can be kept This effectively creates two groups, one of modified pages and one of unmodified pages. The primary and secondary VM memory stores can also be seen as two different groups), to generate the verification value based on the content of the at least one other memory page, the first hypervisor module is further to generate the verification value based on the content of each memory page in the group of 20 memory pages (Col. 7, lines 3-17, a checksum associated with the disk data (page group) is created), and to send the verification value and the memory page identifier that identifies the at least one other memory page to the second hypervisor module on the second computing device, the first hypervisor module is further to send a group of memory page identifiers, each memory page identifier identifying a 25 corresponding one of the memory pages in the group of memory pages, and the (Col. 7, lines 3-17, all the data and checksum are forwarded to the second hypervisor. It is obvious that the identifiers are included in this so that the updated data can be stored in the appropriate place). Linkert further teaches and sending verification data without sending the content of the page to allow verification of the copy of the other memory page being maintained is identical to the original (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], as stated in the rejection to claim 1). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 7, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Venkitachalam further teaches the first hypervisor module is further to mark the content of the memory page as being unmodified (Paragraph [0059], as stated in the rejection to claim 4 can use dirty bits to indicate whether or not a page has been modified. It is also stated that this done by the primary virtual machine, and therefor by the primary hypervisor module (Fig. 2 and Paragraphs [0096] and [0100], show and talk of the relationship between the VM and hypervisor)). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 9, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Bissett further teaches wherein to identify the at least one 5 other memory page, the first hypervisor module is to further: identify the memory page from a set of memory pages identified on a page list of memory pages (Col. 4, lines 39-51, states that a list of modified (dirty) pages can be kept, modified pages to be transferred during the checkpoint process are done using the list), and remove the memory page from the page list (Col. 11, lines 11-19, states that as a way to optimize the modified page list is to eliminate non-changes from the list). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 10, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Venkitachalam further teaches wherein the memory page identifier is a memory page address (Paragraph [0059], states that the shadow page tables can be checked or scanned making it obvious that the page address is used as the identifier since a page table is a mapping structure). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 11, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Lu further teaches receive a request from the second computing device for the content of the at least one other memory page and send the content of at least one other memory page to the second computing device in response to the request from the second computing device for the content of the at least one other memory page (Col. 11, lines 16-32, states that if the verification fails the manager can initiate another copy meaning another request for the data will have to be sent and that data will then have to be received by the manager. Since the manager in this case is overseeing the backup/copy of the data it makes it obvious that it is the second device since the original data resides elsewhere). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 22, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claims 1. Venkitachalam further teaches the second computing device comprising: a second memory, a second processor device coupled to the second memory, and the second hypervisor module that interfaces with the second processor device (Fig. 1, 2, and Paragraph [0096], as stated previously, Fig. 2 in particular shows that there are two systems with identical setups so the same statements that applied to the first system also apply to the second), receive the at least one other memory page of the plurality of memory pages; copy the at least one memory page into a memory page of the second memory (Paragraph [0059], as stated previously, the modified pages can be sent to the secondary VM to be stored). Linkert further teaches a random access memory (Paragraphs [0015]-[0016], as stated in the rejection to claim 1),2Serial No. 15/098,910Attorney Docket No. 1145-012/20161032US subsequent to receiving the at least one other memory page, receive the verification value, access the at least one other memory page identified by the memory page identifier and determine that the memory page of the memory is not different based on the verification value; and in response to determining that the memory page is not different, not sending a request to the first computing device for a copy of the at least one other memory page (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], show the process of synchronization which involves sending a group of record hashes (without the corresponding data) to verify the data in the records (pages) are synchronized between the server and the device meaning the pages were sent over previously and the verification values are being sent afterwards (subsequently). The hashes are compared and if there is a match the record is verified as being the same and if there is a difference in the hash values then it indicates that changes to the record have been made and the changes need to be transferred). Lee further teaches verification for corruption detection purposes (Paragraph [0052], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 12 and 14-16, claims 12 and 14-16 are the method claims associated with claims 1, 5, 6, 11, and 22. Since Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claims 1, 5, 6, 11, and 22 and Linkert further teaches determining the page is different based on the verification value, and sending a copy to the second memory device to replace the existing copy in the second memory (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], this is the opposite result of what happens in claim 22 and was originally presented in claim 1 as well as seen in the rejection to claim 1 in the Non-Final rejection mailed 6/11/2021), they also teach all the limitations of claims 12 and 14-16; therefore the rejection for claims 1, 5, 6, 11, and 22 also apply to claims 12 and 14-16.
Regarding claim 23, claim 23 is the device claim associated with claim 1. Since  Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1 and Bissett further teaches the second computing device can calculate a second verification value for the at least one other memory page that was previously sent (Col. 7, lines 3-17), they also teach all the limitations of claim 23; therefore the rejection to claim 1 also applies to claim 23.

Claims 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam, Hunter, Bissett, Linkert, and Lee as applied to claim 1 above, and further in view of Bhargava et al. (US PGPub 2015/0143064, hereafter referred to as Bhargava).
Regarding claim 2, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Venkitachalam further teaches wherein to identify the at least one other memory page, the first hypervisor module is further to identify the at least one other memory page from the plurality of memory pages (Paragraph [0059], states that the page table can be constantly scanned).  Venkitachalam, Hunter, Bissett, and Linkert to not teach randomly identifying the at least one other memory page. 
Bhargava teaches randomly identifying data for verification (Paragraph [0312], states that random 64 KB blocks are read and used for verification). Since both Venkitachalam/Hunter/Bissett/Linkert/Lee and Bhargava teach identifying data for verification it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods by modify the teachings of Venkitachalam, Hunter, Bissett, Linkert, and Lee to incorporate the teachings of Bhargava so as to be able to randomly identify the 
Regarding claim 3, Venkitachalam, Hunter, Bissett, Linkert, Lee, and Bhargava teach all the limitations of claim 1. Venkitachalam further teaches wherein to identify the at least one other memory page, the first hypervisor module is further to determine that the content of the at least one other memory page is unmodified (Paragraph [0059], discusses a method for optimizing the checkpoint process by keeping track of what pages have been modified meaning that in order to do so an identification has to be made to determine whether the page in question has been modified or not). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 1.
Regarding claim 4, Venkitachalam, Hunter, Bissett, Linkert, Lee, and Bhargava teach all the limitations of claim 3. Venkitachalam further teaches wherein to determine that the 30 content of the at least one other memory page is unmodified, the first hypervisor module is further to determine that a modified memory page bit associated with20161032US 18 the at least one other memory page indicates that the content of the at least one other memory page is unmodified (Paragraph [0059], states that dirty bits can be used to indicate whether a page has been modified). The combination of teachings, implementations and reasons for combining are the same as the ones given in the rejection to claim 2.
Regarding claim 13, claim 13 is the method claim associated with claim 2. Since Venkitachalam, Hunter, Bissett, Linkert, Lee, and Bhargava teach all the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Venkitachalam, Hunter,  Bissett, Linkert, and Lee as applied to claim 1 above, and further in view of Mangtani et al. (US PGPub 2013/0232498, hereafter referred to as Mangtani). 
Regarding claim 8, Venkitachalam, Hunter, Bissett, Linkert, and Lee teach all the limitations of claim 1. Venkitachalam, Hunter, Bissett, Linkert, and Lee do not teach wherein the verification value is a MD5 hash value. 
Mangtani teaches wherein the verification value is a MD5 hash value (Paragraph [0084], states that the verification value can be a MD5 hash value). Since both Venkitachalam/Hunter/Bissett/Linkert/Lee and Mangtani teach the use of verification values, it would have been obvious to one of ordinary skill at the time to substitute the verification value of Venkitachalam, Bissett, Linkert, and Lee with the MD5 hash value taught in Mangtani to obtain the predictable result of implementing the verification value to be a MD5 value.
	
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the amended limitations to the independent claims. The examiner respectfully disagrees. Lee teaches the use of a verification value for corruption detection purposes and to facilitate a determination as to whether the data page is corrupted (Paragraphs [0052]-[0054]). The other references, such as Linkert (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058]), show the sending of the verification value to the .
Regarding the arguments to claims 22, claim 22 is the other response to the verification check that was presented in claim 1 (see the rejection to claim 1 in the Non-Final rejection mailed 6/11/2021, the limitations in question were canceled in the amendments submitted 10/11/2021) and still present in independent claim 12. Linkert teaches both outcomes (Fig. 5 and Paragraphs [0049]-[0050] and [0056]-[0058], as they are the only outcomes to a verification check, either the data is the same or it is different for some reason) wherein data is only transferred if a change is detected, otherwise there is no request sent as it is not needed. 
Regarding the argument for claim 23, Bissett does teach the creation of a second verification value that is then compared to the first one to determine whether or not the data is different (Col. 7, lines 3-17). It should be noted that this is standard procedure for verification operations of data, particularly the ones that use checksums/hashes. A value is created based on the original data and any time verification of copies of that data occur a value is created based on the copy and it is compared to the value created from the original. If there is a difference between the values then there is a difference between the original and the copy. Lee explicitly teaches performing verification for corruption detection purposes and in combination the references do teach the limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132